*679Contrary to the appellant’s contention, the redemption of the subject property by the defendant Pabco Realty Corp. was valid (see RPTL former 1456 [1]). Moreover, the Supreme Court properly struck the appellant’s request for punitive damages against the Village defendants (see Clark-Fitzpatrick, Inc. v Long Is. R.R. Co., 70 NY2d 382, 386; Sharapata v Town of Islip, 56 NY2d 332).
The appellant’s remaining contentions are without merit. Santucci, J.P., McGinity, Luciano and Adams, JJ., concur.